Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.The current inventions are as follows:
Group I, claim(s) 1-14 and 32-34, drawn to a tissue collection device for collection of exposed tissue samples while the sample is positioned in the needle, wherein the device comprises one or more pieces of carrier medium.
Group II, claim(s) 15-31, drawn to a tissue collection device including a tissue sample positioning arrangement adapted to receive and/or support a biopsy needle or biopsy device holding a tissue sample, wherein the tissue collection device collects one or more tissue samples held by a sampling part of the biopsy needle.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-II lack unity of invention because even though the inventions of these groups require the technical feature of a tissue collection device for collection of one or more tissue samples from a biopsy needle or biopsy device, wherein the tissue collection device comprises one or more pieces of a hnical feature is not a special technical feature as it does not make a contribution over the prior art in view of U.S. 2016/0242748 to Pasternak.  Pasternak discloses a tissue collection device (Tissue handling device 50, Figs. 3A-3F; Cassette 140, Fig. 5) for collection of one or more tissue samples from a biopsy needle or biopsy device (Paragraph 0093—collecting biopsy samples from a biopsy needle; Biopsy gun 78 and biopsy needle 10, Figs. 7B), wherein the tissue collection device comprises one or more pieces of a carrier medium (Sample sheet 146, Fig. 5) and is arranged to temporarily bring a piece of carrier medium into physical contact with the tissue sample (Paragraph 0106—sample sheet may adhere to a biological tissue upon manually pressing on, or forming contact) while the sample is still held by the needle or biopsy device (Paragraph 0114—pressing sample sheet inside cassette to the sample tissue on the needle and attaching the sample tissue to the sample sheet), such that the tissue sample adheres to the carrier medium (Paragraph 0106—sample sheet can further maintain such adherence and the biological tissue remains stuck to the sample sheet) and is removed from the biopsy needle or biopsy device with the carrier medium (Paragraph 0106—the biopsy needle may touch the sample sheet; Paragraph 0116—sample sheet carrying sample tissues; i.e. sample tissues are no longer on biopsy needle) when the carrier medium is removed from contact with the biopsy needle or biopsy device (Paragraph 0115—lever holding needle to sample sheet is lifted and cassette with samples may be adjusted to new position for further use).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA ROBERTS whose telephone number is (571)272-7912.  The examiner can normally be reached on M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ALR/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791